124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Phyllis Raedean HYDE, Appellant,v.Curtis H. EVANS, County Judge, York County Courthouse;Charles W. Campbell, County Attorney, York CountyCourthouse;  Dean Buller, Chairman, York CountyCommissioners;  Randy Campbell, Zoning Commissioner;  DaleRadcliff, Sheriff, York County Courthouse;  York PoliceDepartment, Don Klug, Chief and all others;  YorkNews-Times, Dan D. Collins, Publisher;  Unknown Does, 1 to99, Appellees.
No. 97-2064.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 3, 1997Filed:  September 25, 1997

Appeal from the United States District Court for the Nebraska.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Phyllis Raedean Hyde appeals from a final order of the United States District Court1 for the District of Nebraska, dismissing her complaint with prejudice for failing to comply with Federal Rule of Civil Procedure 8, and denying her motions for summary judgment.  We have carefully reviewed the record and affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B. We also conclude the magistrate judge had the authority to grant leave to defendants to obtain substitute counsel.  See 28 U.S.C. § 636(b)(1)(A).



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska